UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTOPHER HIRAM CANO,

                                   Plaintiff,

                       -against-                              1:18-CV-11550 (CM)

 SHAWN COHEN, New York Post employee,                          CIVIL JUDGMENT
 et al.,

                                   Defendants.

        Pursuant to the orders issued October 4, 2019, and December 20, 2019, dismissing

Plaintiff’s claims,

        IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. 28 U.S.C.

§ 1915(e)(2)(B)(i), (ii), (iii).

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

        IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:     December 20, 2019
            New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
